Citation Nr: 0400154
Decision Date: 01/06/04	Archive Date: 03/31/04
DOCKET NO. 00-14991                         JAN 06 2004 

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio
	
THE ISSUES

 1. Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a psychiatric disorder other than PTSD.

2. Entitlement to service connection for PTSD.

3. Whether new and material evidence has been obtained to reopen the claims of entitlement to service connection for a bilateral foot disorder to include a right toe disorder, and a skin disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and L.C.



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1997 and December 1999 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The record reflects that the appellant's claims folder was transferred in February 2001 to the jurisdiction of the Cleveland, Ohio, RO.		
 As noted, the record reflects that this matter has been certified to the Board as involving the appellant's challenge to the December 1999 rating decision, of wl1ich the appellant was notified by letter dated in January 2001. However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 19.3 5 (2003).

The record reflects that in September 1997, the appellant sought to reopen a claim of entitlement to service connection for a nervous disorder, which was last denied by rating decision dated in February 1995 and not appealed. In another submission, the appellant also requested service connection for a bilateral foot disorder, a right toe disorder, and a skin disorder. In December 1997, the RO denied reopening of the appellant's claims for service connection for a nervous condition, a bilateral foot condition, a right toe condition, and a skin condition. The appellant was notified by letter dated in January 1998.

In January 1998, the appellant filed a Notice of Disagreement (NOD) with respect to the issues of service connection for a nervous condition, a bilateral foot condition, a right toe condition, and a skin condition, and a Statement of the Case

- 2 


(SOC) was issued to the veteran in April 1998 on all of these issues. Also in April 1998, a Supplemental Statement of the Case (SSOC) was furnished the Veteran on  the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD. (In April 1998, the appellant had amended his claim to include service connection for PTSD.) The RO, however, impermissibly included the issue regarding PTSD to the April 1998 SSOC and it did not properly notify the veteran of the decision or of his appellate rights on the issue of PTSD. VA regulations provide that, in no case will a SSOC be used to announce decisions on issues not previously addressed in the SOC. 38 C.F .R. § 19.31 (2003). Thus, as correctly noted by the RO in the December 2002 SSOC, the first adjudication of the veteran's April 1998 claim for service connection for PTSD was in a December 1999 rating decision. Thus, the laws and regulations pertaining to the reopening of claims are inapplicable to the claim for service connection for PTSD. That issue will, therefore be considered on a de novo basis.

As to the request to reopen the veteran's claim for service connection for a psychiatric disorder other than PTSD, as noted above a SOC and SSOC addressing this issued was furnished the veteran in April 1998. He was then advised of the requirement to submit a Substantive Appeal by January 26, 1999 in order to complete his appeal, and was further informed that such submission could be a VA Form 9 or equivalent correspondence. Notably, in June 1998, the appellant submitted a VA Form 21-4138 in which he addressed the issue of service connection for a psychiatric disorder, a skin condition, and a bilateral foot condition. However, this document was apparently not accepted by the RO as a timely filed Substantive Appeal as a handwritten notation on the forwarding letter of the April 1998 Supplemental Statement of the Case indicates that the RO closed the appeal due to the failure of the appellant to file a Substantive Appeal. The Board disagrees and finds that the June 1998 submission may be accepted as a timely filed substantive appeal as to the issue of whether new and material evidence has been presented to reopen the veteran's claim of entitlement to service connection for a psychiatric disorder (other than PTSD), a bilateral foot disorder to include a right toe disability and a skin disorder. These matters and the issue of entitlement to service connection for PTSD will be addressed in the REMAND

- 3 


portion of this decision as they all appear to be in appellate status. See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2003); Roy v. Brown, 5 Vet. App. 554, 556 (1993); see also Sonde I v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (The Board is obligated to broadly construe submissions by claimants seeking VA benefits).

FINDINGS OF FACT

1. By decision dated in February 1995, the RO denied service connection for a
	nervous disorder. The appellant was notified of that decision and of his appellate
rights, but he did not appeal.

2. The evidence added to the record since February 1995, when viewed in the context of the entire record, is of such significance that it must be considered in order to fairly decide the merits of the claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder other than PTSD is reopened. 38 U.S.C.A. §§ 5108 and 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks, in pertinent part, to reopen a claim of service connection for a psychiatric disorder, last denied by the RO in February 1995 and not appealed.

Applicable law provides that RO decisions which are unappealed become final. 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. 20.1103 (2003). Once a decision becomes final, new and material evidence is required to reopen the claim which was denied. 38 U.S.C.A. 5108 provides that "[I]f new and material evidence is

- 4 
presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

The definition of new and material evidence was recently amended. See 38 C.F .R. § 3.156(a) (2002). However, that amendment applies only to claims to reopen received on or after August 29,2001. See 66 Fed. Reg. 45620 (Aug. 29,2001). Because this claim was received before that date, the law in effect when the claim' was filed is applicable.

In this matter, by "new and material evidence" is meant "evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in, connection with evidence previously assembled is so  significant that it must be considered in order to, fairly decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001). In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), it was noted that 'such evidence could be construed as that which would
	.
contribute to a more complete picture of the circumstances surrounding the origin of
a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim.	'

It has been held that VA is required to review for newness and materiality only the evidence submitted by a claimant, since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996). The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance. Id. at 284.

The law provides that evidence proffered by the appellant to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality, but it must be of such significant import that it must be considered in order to fairly decide the merits of the appellant's claim. See Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

- 5 


Having carefully examined all of the evidence of record in light of the applicable law, the Board is of the opinion that new and material evidence has been submitted to warrant reopening of the claim of entitlement to service connection for a psychiatric disorder other than PTSD.

At the time of the February 1995 rating decision, the evidence consisted of the appellant's service medical records. These included an April 1979 emergency treatment record generated by a private hospital in Fayetteville, North Carolina, indicating that the appellant was treated for an apparent stab wound to the chest. However, because the appellant's service medical records did not reflect any indication of a nervous disorder, the claim was denied.

In substantiation of his attempt to reopen the claim, the appellant submitted a September 1997 letter authored by E.N., M.D., who reported that the appellant had a paranoid disorder, possibly schizophrenia. Dr. E.N. stated that the disorder may have stemmed from the appellant's military service. Also obtained submitted is the  record of a VA hospitalization in March 1998, resulting in the appellant being diagnosed as having paranoid type schizophrenia and non-combat related PTSD.

The appellant also proffered the August 1998 report of U.K.S., M.D., a non-VA psychiatrist. In his letter, Dr. S. reported that he diagnosed the appellant as having paranoid type schizophrenia and non-combat related PTSD. Dr. S. related that he based his opinion, in part, upon the appellant's account of having witnessed the death of a fellow soldier in Korea; and an incident occurring while the appellant was stationed at Fort Bragg, North Carolina resulting in the appellant being stabbed.

As to the latter incident, Dr. S. opined that he "believed that it was his [s]chizophrenia that was causative in the incident in 1979 where he was assaulted in the [A]rmy." (Emphasis added).

All of the foregoing evidence is "new," because it was not previously of record. It is also "material," because it reflects that the appellant has now been diagnosed to have both schizophrenia and PTSD - medical diagnoses that are requisite for an award of service connection.

- 6 


The Board observe that requisite for a grant of service connection for PTSD is
 medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f) (2003).

However, service connection may be granted for schizophrenia without evidence of a "stressor," such as is necessary for a grant of service connection for PTSD. Because schizophrenia is a psychotic disorder, the benefit may be granted on a presumptive basis if there are findings indicating that the disorder was manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003); see 38 C.F.R. § 4.130, Diagnostic Codes 9201- 9205; 9211 (2003).

The law further provides that no presumptions may be invoked on the basis of advancement of the' disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without
unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c) (2003).

The statement of Dr. S. is clearly material in this regard because it suggests that the assaultive behavior engaged in by the appellant in service was not a cause of schizophrenia, but was instead caused by schizophrenia, within the ambit of the cited provision of38 C.F.R. § 3.307(c). This information clearly bears directly and

- 7 


substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim." 38 C.F.R. § 3.156(a) (2001).

,
Accordingly, the claim of service connection for a psychiatric disorder other than
PTSD is reopened, and will be remanded for further development under the
provisions of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,
114 Stat. 2096 (2000). Although that due process concern also applies to the question of whether new and material evidence has been submitted to reopen the claim, the Board's favorable resolution of that question mitigates any due process Issues.

ORDER

New and material evidence having been obtained, the claim of service connection for a psychiatric disorder other than PTSD is reopened. To this extent only, the claim is granted.

REMAND

Reopening of the appellant's claim does not end the Board's inquiry. Rather, in this case, it places upon V A the duty to assist the appellant in the development of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry. See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5l07(a).

Further, while the appellant's assertions are presumed for the limited purpose of ascertaining whether the claim should be reopened, the presumption of credibility does not extend beyond this predicate determination. Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993). The Board is then required to assess the credibility, and therefore the probative value of proffered evidence of record in its whole. Owens v.

- 8 


Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477,1481 (Fed. Cir. 1997) (and cases cited therein).

The record indicates that the appellant underwent a separation medical examination in July 1980 pursuant to administrative elimination proceedings under Chapter 13, Army Regulation 635-200 for unfitness or unsuitability for further military service.

Besides the April 1979 private hospital report and the appellant's various accounts of the in-service incidents, there is no information of record bearing upon the incidents in question. Although the appellant's record of personnel assignments (Department of the Army Form 2a},was obtained apparently from the appellant, the record does not contain any other information relative to the appellant's military service  in particular, the documentation required for separation under the cited 
provisions of Army Regulation, and customarily found in a veteran's service personnel records.

Because schizophrenia is a chronic disorder, appropriate development would include inquiry as to whether symptomatology shown _n the prescribed period (including that as observed by Dr. S.) has clinical significance towards establishment of the diagnosis, and "should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree." 38 C.F.R.
§ 3.307(c) (2003). The claim will therefore be remanded to obtain the appellant's complete service personnel records.

Finally, as noted in the Introduction, the Board finds that the appellant has perfected his appeal of the issues of whether new and material evidence has been submitted to reopen his claims of entitlement to service connection for a bilateral foot disorder to include a right toe disorder, and a skin disorder. However, because the RO had not identified these claims as those in appellate status, no further action has been taken by the RO beyond preparation of the April 1998 SOC. In this regard, the Board is required to address the Veterans Claims Assistance Act of2000 (VCAA) that became law in November 2000. The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to

- 9 


substantiate a claim for benefits under laws administered by the VA. The VCAA also requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

In this case, the appellant has not been provided with notification of the VCAA with regard to his claims for service connection for a bilateral foot disorder to include a right toe disorder, and a skin disorder. Moreover, he was never notified of the division of responsibility between the VA and himself in obtaining that evidence. In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform the claimant which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error. The Court found in Quartuccio that the notice provisions of38 U.S.C.A. § 5103(a) and 38 C.F.R. .
§ 3 .159(b) do apply to "those claimants who seek to reopen a claim by submitting
"new and material evidence, pursuant to 38 U.S.C. § 5108." Quartuccio v. Principi, 16 Vet. App. at 187. Given the guidance from the C,ourt, this procedural error must be addressed prior to final appellate review.

Accordingly, this matter is REMANDED for the following development:

1. The RO should consider the appellant's request to reopen his claims for service connection for a bilateral foot disorder to include a right toe disorder, and a skin disorder under the VCAA. In doing so, the RO should ensure that the notification and assistance requirements of the VCAA are satisfied, including notifying the appellant of the division of responsibilities between the VA and the appellant in obtaining evidence in support of his claims. The RO should ensure that all of the VCAA notice obligations have been satisfied in accordance with Quartuccio v. Principi, 16 Vet. App.

- 10 


183 (2002),38 U.S.C.A. §§ 5102, 5103, 5103A, and any applicable legal precedent.

2. The RO should contact the National Personnel Records Center and any other appropriate records depository and obtain 'the appellant's complete service personnel records.

3. Following receipt of the appellant's service personnel records, the RO should afford the appellant a comprehensive mental disorders examination, to be conducted by a qualified physician, to ascertain whether the incident described in the April 1979 private hospital
report and the service personnel records has any clinical significance as to the onset of any psychiatric disorder to include PTSD. The appellant's claims folder, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and, the examiner
must acknowledge this receipt and review in any report generated as a result of this remand.

4. The RO should take such additional development action as it deems proper with respect to the claims of service connection for a psychiatric disorder to include PTSD, including the conduct of any other appropriate VA examinations, and follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. Following such development, the RO should review and readjudicate the claims. See 38 C.F .R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.). If any such action does not resolve the claims, the RO

- 11 

shall issue the appellant a Supplemental Statement of the Case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In adpition, VBA's Adjudication Procedure Manual, M2'1-1, Part IV, directs the ROs to provide expeditious handling of all cases that have 'been remanded by the Board " _nd the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

S. L. KENNEDY
Veterans Law Judge, Board of Veterans' Appeals

- 12 




